                                       DISTRICT JUDGE'S CIVIL MINUTES
                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich                           Date: April 13, 2021
 Case Number: CV-17-04565-PHX-SMB
 Muhaymin v. Phoenix, City of et al

 APPEARANCES: Plaintiff(s) Counsel                               Defendant(s) Counsel
              Brian J. Theut                                     Karen J. Stillwell
              Haytham Faraj
              David A. Chami
 MOTION HEARING:

Motion Hearing re: Defendant’s Motion to Continue Oral Argument (Doc. 304) held. Oral argument
held. It is hereby ordered denying the motion.

Discussion held regarding Plaintiffs’ Motions to Exclude Expert Testimony (Lodged at Docs. *306,
307, and 308) and Defendant’s Motion to Exclude Expert Testimony (Lodged at Doc. 303).

Defendant moves to strike Plaintiffs’ Motion to Exclude Expert Testimony by Defendants’ Expert Dr.
Binh Ly (Doc. 306). The motion is granted with leave to refile as 17 pages within seven days from
today’s date. Defendant shall respond within two weeks from the date it’s filed.

Defendants’ oral motion for a two-week extension to respond to Plaintiff’s Motion Exclude (Docs 307
and 308) is granted with no objection by the Plaintiff.

Plaintiffs’ oral motion for a two-week extension to respond to Defendant’s Motion to Exclude Expert
Testimony by Plaintiff’s Expert Dr. Bennet Omalu is granted with no objection by the Defendant.




 Deputy Clerk: Elaine Garcia                                                     18 minutes
 Court Reporter: Christine Coaly                                                 Start: 11:01 AM
                                                                                 Stop: 11:19 AM
*The documents are now filed as Docs. 313, 314, 315 and 316
